Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Objections
Claim 3 objected to because of the following informalities:  “A driving assistance device according to claim 1” should read “The driving assistance device according to claim 1” in order to have proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakima et al. (US 9499156) in view of Mariet et al. (US 8676431) and Kubo et al. (US 20070053551).
In regards to claim 1, Sakima teaches a driving assistance device for use in a subject vehicle (Fig 1, Col 3 line 3, a driving assistance apparatus 10), the driving assistance device comprising: 

a risk handling control portion controlling an execution of a risk handling measure by a risk handing unit against the event that is predicted; (Col 4 lines 1-4, when risk level is judged to be at a certain level, driving assistance apparatus 10 performs driving assistance, such as stopping the vehicle or issuing a warning.)
a risk factor obtaining portion obtaining a factor which causes the risk as a risk factor; (Col 4 lines 14-16, peripheral object detecting system detects position, size, shape, and the like of object ahead of or near the own vehicle.) and 
a presentation control portion controlling a presentation of information about the risk factor, (Col 4 lines 45-47, notifying section 15 issues warnings for driving assistance. Can be configured as a display device, speaker, or the like. Col 6 lines 32-35, may display a warning message when risk of collision is high.)
Sakima does not teach:
wherein the presentation control portion presents, as information indicating a presence of the risk factor, (i) an icon representing the subject vehicle, (ii) an icon representing the risk factor, and (iii) an icon representing a direction in which the risk factor is present relative to the subject vehicle, the icon representing the direction in which the risk factor is present appearing between the icon representing the subject vehicle and the icon representing the risk factor, when the risk handling control portion controls the risk handling unit to not execute the risk handling measure and the degree of the risk is equal to or higher than a predetermined value, and 

However, Mariet teaches a display for indicating information to a passenger which may display indicators of risky objects around the own vehicle by showing in, for example, a green indicator for no risky object, a yellow indication when a problematic object is present, orange for when a problematic object is near, and red for when a collision with the problematic object is imminent. These notifications may be present regardless of whether or not a specific warning is being communicated to a passenger (Col 7 lines 24-31, 44-53). As such, when no risk handling measure is taken, the display may show that the object is still present and potentially problematic by, for example, indicating the presence of the object in either orange or yellow. The display may include an indicator of the own vehicle (112), an icon representing direction of the risk factor (148a-d) and a warning symbol (150) which may be used to identify the risk factor (Col 8 lines 10-14). Further, these indications may be shown in such a way that the direction indicator is displayed in between the own vehicle indicator and the risk factor indicator (Fig 8). Further, Mariet also teaches solely a vehicle indicator may be shown on top of a road and route indicator (Fig 3, Col 6 lines 4-20), however one of ordinary skill would have understood that if no route has been specified, then no route indicator would be present. 
Additionally, Kubo teaches deactivating an alarm on a display when it is determined that a danger has been avoided ([0032]). One of ordinary skill in the art would have understood this may happen regardless of whether an avoidance action happens. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus of Sakima by incorporating the teachings Mariet and 
The motivation to do so is that, as acknowledged by Mariet, displaying information indicating the presence and risk level of objects around the vehicle may allow the operator of the vehicle to feel safe and confident by informing them of the reasoning behind the actions performed by the driving assistance apparatus (Col 1 lines 24-32). Likewise, a display like this will provide information to the operator such as the speed of the own vehicle, actual locations of vehicles and obstacles, or other useful information (Col 1 lines 38-40). One of ordinary skill in the art would have recognized that this information can be used to make key driving decisions, creating safer situations for the driver. As such, the driver and passenger would be more comfortable while being made aware of the environment around the own vehicle. Further, the motivation to turn off the risk indications when the risk is determined to be suitably low, as acknowledged by Kubo, can be used to ensure greater safety ([0013]), as the driver would have less distractions on their vehicle display when they are not needed. 

In regards to claim 3, Mariet teaches a display for indicating information to a passenger which may display indicators of risky objects around the own vehicle by showing in, for example, a green indicator for no risky object, a yellow indication when a problematic object is present, orange for when a problematic object is near, and red for when a collision with the problematic object is imminent. These notifications may be present regardless of whether or not a specific warning is being communicated to a 
Further, Kubo deactivates an alarm on a display when it is determined that a danger has been avoided or the risk has been reduced ([0032]). A lack of any warning or alarm is an indication of an absence of a risk factor.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus of Sakima, as already modified by Mariet and Kubo, by further incorporating the teachings of Mariet and Kubo, such that the notification display indicates the absence or reduction in the level of risk of an object in the environment of an own vehicle when a driving assistance action is determined not to be taken and the object is in a less risky situation, which may include deactivating alarms and risk indications. 
The motivation to do so is that, as acknowledged by Mariet, displaying information to the driver and passengers indicating the presence and level of risk, or the reduction in level of risk allows the driver to feel safe and confident by informing them about why the driving assistance apparatus is or is not taking an action (Col 1 lines 24-32) and, as acknowledged by Kubo, deactivating alarms can help ensure safety ([0013]) which one of ordinary skill in the art would have understood is a lesser distraction for the driver. As such, the driver’s and passenger’s comfort would be improved, while being made more aware of the environment around the own vehicle. 

In regards to claim 4, Sakima teaches a driving assistance program product stored in a non- transitory storage medium and executed by a control unit of a driving assistance device for use in a subject vehicle, wherein the driving assistance device includes a risk handling unit that executes a risk handling measure against an event threatening a safety of a driver of the subject when an occurrence of the event is predicted, the driving assistance program product comprising instructions for implementing: 
obtaining a degree of a risk of the event threatening the safety of the driver when the occurrence of the event is predicted; (Col 3 lines 65-65, Col 4 lines 1-4 driving assistance apparatus 10 judges risk of collision between own vehicle and target. Observes level of risk.)
obtaining a factor which causes the risk as a risk factor; (Col 4 lines 14-16, peripheral object detecting system detects position, size, shape, and the like of object ahead of or near the own vehicle.)
Sakima also teaches a notifying section that issues warnings for driving assistance and may be a display. (Col 4 lines 45-47)
Sakima does not teach: 
presenting, as information indicating a presence of the risk factor, (i) an icon representing the subject vehicle, (ii) an icon representing the risk factor, and (iii) an icon representing a direction in which the risk factor is present relative to the subject vehicle, the icon representing the direction in which the risk factor is present appearing between the icon representing the subject vehicle and the icon representing the risk factor, when the risk handling measure against the event that is predicted is not executed and the degree of the risk is equal to or higher than a predetermined value; and 
presenting, as information indicating an absence of the risk factor, only the icon representing the subject vehicle without presenting the icon representing the risk factor and the icon representing the direction in which the risk factor is present relative to the subject vehicle, when the risk handling measure against the event that is predicted is not executed and the degree of the risk is lower than the predetermined value

Additionally, Kubo teaches deactivating an alarm on a display when it is determined that a danger has been avoided ([0032]). One of ordinary skill in the art would have understood this may happen regardless of whether an avoidance action happens. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the program running a driving assistance method of Sakima by incorporating the teachings of Mariet and Kubo, such that the program includes steps of displaying information to the driver presents a color coordinated level of risk of the environment around the own vehicle, thereby alerting the driver of the presence and direction of a potentially problematic object, including an indication of the direction of risk, an indication of the source of risk, and an indication of the 
The motivation to do so is that, as acknowledged by Mariet, adjusting a step of displaying information indicating the presence and risk level of objects around the vehicle may allow the operator of the vehicle to feel safe and confident by informing them of the reasoning behind the actions performed by the driving assistance apparatus (Col 1 lines 24-32). Likewise, a display like this will provide information to the operator such as the speed of the own vehicle, actual locations of vehicles and obstacles, or other useful information (Col 1 lines 38-40). One of ordinary skill in the art would have recognized that this information can be used to make key driving decisions, creating safer situations for the driver. As such, the driver and passenger would be more comfortable while being made aware of the environment around the own vehicle. Further, the motivation to turn off the risk indications when the risk is determined to be suitably low, as acknowledged by Kubo, can be used to ensure greater safety ([0013]), as the driver would have less distractions on their vehicle display when they are not needed. 

In regards to claim 5, Mariet teaches a display for indicating information to a passenger which may display indicators of risky objects around the own vehicle by showing in, for example, a green indicator for no risky object, a yellow indication when a problematic object is present, orange for when a problematic object is near, and red for when a collision with the problematic object is imminent. These notifications may be present regardless of whether or not a specific warning is being communicated to a passenger (Col 7 lines 24-31, 44-53). As such, when no risk handling measure is taken, the display may show that the risk level is reduced by the indicator of the object changing color. When an object is not 
Further, Kubo deactivates an alarm on a display when it is determined that a danger has been avoided or the risk has been reduced ([0032]). A lack of any warning or alarm is an indication of an absence of a risk factor.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the driving assistance program of Sakima, as already modified by Mariet and Kubo, by further incorporating the teachings of Mariet and Kubo, such that the notifying step in the method includes indication of the absence or reduction in the level of risk of an object in the environment of an own vehicle when a driving assistance action is determined not to be taken and the object is in a less risky situation. This indication would be a change in color of a segment representing an area in the environment of the vehicle or a lack of any warning about the presence of a risk factor. 
The motivation to do so is that, as acknowledged by Mariet, displaying information to the driver and passengers indicating the presence and level of risk, or the reduction in level of risk allows the driver to feel safe and confident by informing them about why the driving assistance apparatus is or is not taking an action (Col 1 lines 24-32) and, as acknowledged by Kubo, deactivating alarms can help ensure safety ([0013]) which one of ordinary skill in the art would have understood is a lesser distraction for the driver. As such, the driver’s and passenger’s comfort would be improved, while being made more aware of the environment around the own vehicle. 

In regards to claim 6, Sakima, as modified by Mariet and Kubo, teaches a computer-readable non-transitory storage medium in which the driving assistance program product according to claim 4 is stored. (Program for the driving assistance process is stored in advance in a memory, such as a ROM.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakamori (US 7904247) teaches altering driving assistance based on the determined risk associated with an object in the environment around a vehicle.
Simon (US 20140225721) teaches a display unit which can show the driving condition of an own vehicle incorporating safety. 
Sato (US 20170132481) teaches a vehicle display that shows an indicator of the own vehicle and a segmented environment around the own vehicle which may change in color based on a determined level of risk.
Sugita et al. (US 20160129836) teaches a vehicle display that shows risk associated with the trajectory of the vehicle. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-/THOMAS G BLACK/                                                                                                                                                                                                        free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661